PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,214,797
Issue Date: 2022 Jan 4
Application No. 15/965,192
Filing or 371(c) Date: 27 Apr 2018
Attorney Docket No. 48009.04.2006 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “PETITION FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b),” filed January 19, 2022, requesting that the Office correct the patent term adjustment (PTA) from 264 days to 363 days.  

The Office has re-determined the PTA to be 254 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On January 4, 2022, the Office determined that patentee was entitled to 264 days of PTA. 

On January 19, 2022, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 363 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 254 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b0(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction for applicant delay under 37 CFR 1.704. 

 “A” Delay
 
The Office has determined that the period of “A” delay is 257 days.

The Office finds that “A” delay includes the following period(s):
A period of 257 days under 37 CFR 1.703(a)(1), beginning June 28, 2019, the day after the date that is fourteen months after the date the application was filed and ending March 10, 2020, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed.

The total “A” delay is 257 days.

“B” Delay 

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1349 days, which is the number of days beginning April 27, 2018, the date the application was filed, and ending January 4, 2022, the date of patent issuance.

The time consumed by continued examination is 116 days.  The time consumed by continued examination includes the following periods: 
A period of 116 days, beginning April 23, 2021 (the filing date of the RCE) and ending August 16, 2021 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (April 23, 2018) and ending on the date three years after the filing date (April 23, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (116 days) from the length of time between the application filing date and issuance (1349 days) is 1233 days, which exceeds three years (1097 days) by 136 days. Therefore, the period of “B” delay is 136 days. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) is 0 days.

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 139 (109+30) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 109 day reduction pursuant to 37 CFR 1.704(b), for the submission of a complete reply on December 11, 2018, three months and 109 days after the date the reply was required. On May 24, 2018, a Notice to File Corrected Application Papers was filed, requiring a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125. On December 11, 2018, three months and 109 days after the date the Notice was mailed, a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125, was filed. As such, a 109 day period of reduction is warranted and will be entered;
A 30 day period of reduction pursuant to 37 CFR 1.704(b) for the submission of a reply on November 13, 2020, three months and 30 days after October 15, 2020, the date after the date three months after the date an Office action under 35 U.S.C. 132 (non-final Office action) was mailed.
A 0 day period of reduction pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper, other than a paper expressly requested by the Office, or an RCE, after a notice of allowance has been mailed or given, in connection with the paper filed September 28, 2021, after notice of allowance was mailed August 16, 2021.

On September 27, 2021, a Notice to File Corrected Application Paper Notice of Allowance Mailed was mailed, requiring correction of drawing Figures 56C & 58B. On September 28, 2021, a corrected drawing of Figures 56C & 58B was submitted. The Office previously assessed a period of reduction of 99 days, from the day after the date the amendment under 37 CFR 1.312 or other paper was filed until the date the application issued as a patent.

In view of the change set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 F.R. 36335 40-41 (June 16, 2020), no reduction is due for the submission of papers expressly required by the Office after the mailing of a notice of allowance. As the paper filed September 28, 2021 was expressly requested by the Office, no period of reduction is due. Therefore, the period of reduction of 99 days is removed and replaced with a 0 day period of reduction for applicant delay.

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
257 + 136 + 0 – 0 – 139 (109 + 30) = 254 days


Patentee’s Calculation:

257 + 136 + 0 – 0 – 30 = 363 days

CONCLUSION

The Office affirms that patentee is entitled to two hundred fifty-four (254) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 257 + 136 + 0 – 0 – 139 = 254 days.  

The fee set forth at 37 CFR 1.18(e) has been received.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 
two hundred fifty-four (254) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination